     Case 4:19-mj-00139 Document 2 Filed 09/03/19 Page 1 of 6 PageID# 2




                                                                                    REPJ        2019
       AFFTDAVrr IN SUPPORT OF APPLICATION FOR ISSUANCE OF ARRtST
                                            WARRANT


Your afSant,Eric R. Jones, being dully sworn and deposed,states the following;

1.     Your aflSant is a Special Agent for the Department of Homeland Security, Homeland
Security Investigations (HSI) since August 2002. Your affiant is currently participating in the
investigation of a heroin, cocaine and marijuana distribution organization operating in the
Hampton Roads area of Virginia. This drug trafficking organization (DTO) is led by
REGINALD HAYSPELL. During the course of this investigation, it has been determined that
this DTO is supplied cocaine from DWIGHT WILLIAMS a source of supply located in
Maryland. The narcotics distribution occurring in the Eastern District of Virginia (EDVA)
appears to be primarily coordinated by REGINALD HAYSPELL and STEVE MUNDELL with
additional distribution being conducted by QUINTON JONES, DWAYNE CLARK and
SELWYN CLARKE.


2.      Your affiant makes this affidavit in support ofan application for an arrest warrant for the

following individual:

           a. DWIGHT WILLIAMS

            b. QUINTON JONES

            c. DWAYNE CLARK


            d. STEVE MUNDELL


           e. SELWYN CLARKE

3.      This request for an arrest warrant is made in relation to the following offenses occurring

in the Eastern District of Virginia(EDVA)and elsewhere:

           a. Conspiracy to Distribute and Possess with Intent to Distribute a Controlled
               Substance,in violation ofTitle 21,U.S.C., Sections 841 and 846



                                FACTS AND CIRCUSTANCES

4.      Since this affidavit is being submitted for the limited purpose ofsecuring authorization for a
scarch^arrant. your affiant has not included each and every fact which is known to the
investigative team concerning this investigation. Rather, your affiant has set forth only those facts
that are believed to be necessary to establish probable cause to search the aforementioned location.
Facts not set forth herein are not being relied upon in reaching the conclusion that an arrest warrant
      Case 4:19-mj-00139 Document 2 Filed 09/03/19 Page 2 of 6 PageID# 3




should be issued. Nor is it requested that the Court rely upon any facts not set forth herein in
reviewing this affidavit.

5.      Your affiant has personally participated in the investigation ofthe offenses described in this
affidavit. As a result of your affiant's participation in this investigation and a review of reports
made to your affiant by other members of the investigative team, your affiant is familiar with the
circumstances of this investigation. On the basis of this familiarity, and on the basis of the other
information which I have reviewed and determined to be reliable, your affiant alleges the following:
FACTS AND CIRCUMSTANCES

6.      On May 3, 2019, Steve MUNDELL traveled from Atlanta, GA to Richmond, VA and
rented a car at the Richmond Airport and drove directly an address on West Mercury Blvd,
Hampton, Virginia. A reliable confidential source (CS-1) advised that MUNDELL and
HAYSPELL discussed MUNDELL obtaining 2 kilograms of cocaine that MUNDELL planned to
distribute. CS-1 advised that HAYSPELL informed MUNDELL "It's in the back, the passenger
door...the back-passenger seat". MUNDELL asked HAYSPELL"Which car you in? HAYSPELL
responded "The little truck...you know where I park at man".

7.      MUNDELL was followed from West Mercury Blvd, Hampton, Virginia to a residence in
Hampton, VA. MUNDELL distributed the 2 kilograms of cocaine to an individual. After the
delivery CS-1 advised that MUNDELL told HAYSPELL that one ofthe kilograms the cocaine was
of poor quality.

8.     On August 10,2019 investigators involved in the Virginia investigation leamed from CS-1
that HAYSPELL and an unknown male referred to as "Jump Rope" traveled to Polonrac Mills,
Virginia from Anne Arundel County, Maryland to deliver approximately five kilograms of
suspected heroin and/or cocaine. Law enforcement in Virginia have determined that "Jump Rope"
was the supplier of large amounts of heroin and cocaine to a distribution network in Virginia and
possibly resides in Anne Arundel County,Maryland.

9.     Based on the above facts, investigators in Virginia believe HAYSPELL and "Jump Rope"
are involved in this ongoing heroin and/or cocaine distribution conspiracy in the greater Hampton
Roads area to include the City of Virginia Beach as well as Anne Arundel County Maryland.

10. Anne Arundel County police, with the use of electronic surveillance, located the phone
utilized by "Jump Rope" containing the phone number 443-571-4417 in the area ofEast Wheat Mill
Court, Millersville, Maryland. Your affiant conducted various database searches in an attempt to
identify the unknown male using the phone. Records indicated that Dwight Darwin WILLIAMS,
was listed as the subscriber on the utility bill for the residence. A search through law enforcement
databases indicated that in September 2003, WILLIAMS was charged with Possession With the
Intent to Distribute (PWITD) cocaine, and in January 2002, WILLIAMS was charged with
Controlled Dangerous Substance (CDS) possession (marihuana), two counts of PWI TD, CDS
Possession (not marihuana), and Drug Trafficking with Firearms. A photograph of WILLIAMS
was obtained.

11.    On August 18, 2019, investigators from HSI/Norfolk leamed from CS-1 that Reginald
      Case 4:19-mj-00139 Document 2 Filed 09/03/19 Page 3 of 6 PageID# 4




HAYSPELL and Quinton JONES were discussing collecting drug proceeds. HAYSPELL and
JONES decided that JONES would go meet"Jump Rope" possessing phone number 443-571-4417
to obtain additional kilograms ofsuspected cocaine on the following Tuesday

12.    On August 19, at approximately 2055 hours, HSI/Norfolk learned from CS-1 that
conversations between HAYSPELL and JONES indicated JONES was waiting to collect drug
proceeds from an unknown individual. During the conversation HAYSPELL and JONES discussed
their narcotics distribution activities.

13.     On August 20, 2019, at approximately 0212 hours, HSI/Norfolk learned from CS-1 that
JONES advise HAYSPELL "The number is 107 bra that I got for DC bra". Investigators believed
that JONES was advising he had $107,000 to give to the subject possesang phone number 443-571-
4417 to pay for prior narcotics transactions and also a portion ofAe upcoming transaction.

14.     On August 20, 2019, at approximately 1022 hours, HSI/Noifolk learned from CS-1 that
HAYSPELL sent to the isubject possessing phone number 443-571-4417 a text message "4 of the
31's" which Virginia investigators believed, based upon the investigation to date, was a reference to
4 kilograms of cocaine for $31,000 per kilogram. At approximately 11:04 a.m., the subject
possessing phone number 443-571-4417 responded to HAYSPELL via text message "Aight".

15.    At approximately 1333 hours, JONES traveled from Richmond, VA and met with
HAYSPELL to collect money to be given to the subject possessing phone number 443-571-4417 to
purchase kilograms ofcocaine. At approximately 1359 hours, CS-1 advised that HAYSPELL told
the subject possessing phone number 443-571-4417, "my boy leaving now". Based off of a
previous meeting between JONES and the subject possessing phone number 443-571-4417,
Virginia investigators believed the subjects were going to meet at Potomac Mills mall in Virginia.

16.     On August 20, 2019, at approximately 0930 hours, your Afl5ant, along with other
investigators conducted surveillance in the area of East Wheat Mill Court, Millersville, Maryland.
Electronic surveillance indicated that phone possessing the number 443-571-4417 was in the area of
605 East Wheat Mill Court. At approximately 1157 hours, investigators observed a greyish green
colored BMW SUV, later identified as WILLIAMS' vehicle, leave the area of East Wheat Mill
Court and exit the neighborhood. Approximately ten minutes later, the vehicle returned to the
neighborhood and drove towards the residence on East Wheat Mill Court. A few minutes later,
your Affiant pulled into the court and observed WILLIAMS, who was identified by his MVA
photo, standing in the garage ofthe residence on East Wheat Mill Court. During the course ofthis
travel, electronic surveillance indicated that phone had briefly moved out ofthe area.

17.     At approximately 1503 hours, a greyish green BMW bearing MD tag: 93929CF was
observed leaving the area of East Wheat Mill Court. The vehicle was followed to the Wawa store
located at 8300 Veterans Highway, Millersville, Maryland. A database search indicated the vehicle
was registered to Dwight Darwin WILLIAMS, The vehicle pulled into the parking lot of the store
and WILLIAMS was observed entering the store alone and he didn't appear to be carrying
anything. WILLIAMS was wearing the same green t-shirt containing a green decal that he was
wearing when your Affiant observed him standing in the garage ofthe residence on East Wheat Mill
Court. As investigators were watching WHXIAMS at the store, your Affiant drove to East Wheat
      Case 4:19-mj-00139 Document 2 Filed 09/03/19 Page 4 of 6 PageID# 5




Mill Court and observed that the garage door of the residence was closed. After a couple of
minutes, WILLIAMS exited the store and entered the driver's side ofthe vehicle and drove south on
Veterans Highway.

18.    Investigators followed Williams to the Potomac Mills shopping mall in Virginia. Electronic
phone pings from phone number 443-571-4417 were consistent with WILLIAMS travel to the mall.
While in route to the mall, Virginia investigators learned from CS-1: at 1629 hours, HAYSPELL
asked '*Jump Rope" (at this time believed to be WILLIAMS) '*how far u out bro"? At
^proximately 1634 hours, 443-571-4417(WILLIAMS)told HAYSPELL "I don't know why this
junk wont text, but I'm less than 4 miles away. 1 don't want to say no time because oftradRRc".

 19.    WILLIAMS parked the BMW in the parking lot near the Matchbox Restaurant
(approximately 1647 hours) at the Potomac Mills mall. WILLIAMS exited the vehicle alone and
did not appear to be canying anything. He entered the Matchbox Restaurant. It should be noted
that WILLIAMS did not make any stops or have any contact with anyone between his departure
from the Wawa store and his arrival to Potomac Mills mall. Also, when WILLIAMS was observed
exiting the Wawa earlier, he was not carrying the brown box from the store. WILLIAMS was also
wearing the green t-shirt he was wearing earlier in the day. WILLIAMS parked next to a silver
Lexus bearing Virginia tag: VSW8895. Virginia investigators advised that JONES had previously
been observed operating the Lexus.

20.     At approximately 1730 hours, WILLIAMS,along with the individual the investigative team
identified as JONES, who was w^earing a red baseball cap, white t-shirt and dark shorts, were
observed exiting the restaurant together. Both subjects walked towards their vehicles. Once at the
vehicles, WILLIAMS opened the front passenger door of the BMW and retrieved a brown packing
box. As he was retrieving the box,JONES retrieved a black bag (possible backpack)from the trunk
of the Lexus. WILLIAMS opened the rear passenger door of the Lexus and placed the box inside
the vehicle. JONES handed the bag to WILLIAMS at which time he placed the bag in the front
passenger seat ofthe BMW. Both subjects entered their respective vehicles and exited the area.

21.     At approximately 1937 hours, Virginia investigators leamed from CS-1 that WILLIAMS
called HAYSPELL and stated "I'm just trying to run thru this, that was for 4 right?" HAYSPELL
responded "Yeah for the three and the one I owed you". Virginia investigators believed
HAYSPELL and WILLIAMS were discussing the recent CDS transaction.

22.     On August 28, 2019, at approximately 10:51 p.m., CS-1 indicated that HAYSPELL and
JONES were coordinating the purchase of five kilograms of cocaine from WILLIAMS at the
Potomac Mills Shopping Mall in Woodbridge, Virginia. This cocaine purchase was to tentatively
occur on the following day, August 29, 2019. CS-1 indicated that HAYSPELL was going to
contact WILLIAMS immediately to begin coordinating the cocaine transaction. CS-1 indicated
JONES contacted HAYSPELL and asked "he hit you back yet?" and that HAYSPELL replied "I
ain't here nothing man." HAYSPELL then stated "I'm gorma call him".

23.    On August 28, 2019, at approximately 10:55 p.m., CS-1 indicated that HAYSPELL
contacted WILLIAMS to arrange for Ae purchase offive Idlograms ofcocaine on August 29,2019. flyl
CS-1 revealed that WILLIAMS stated he was able to fulfill HAYSPELL's request offive kilograms '
      Case 4:19-mj-00139 Document 2 Filed 09/03/19 Page 5 of 6 PageID# 6




of cocaine on August 29, 2019. HAYSPELL sent WILLIAMS a text message that read "4 and 1
regular". WILLIAMS then responded with a text message that read "when". HAYSPELL then
stated in a text message "tomorrow if you ready" to which WILLIAMS responded back stating
"ok".


24.   Electronic surveillance of HAYSPELL indicated he was at a residence on Diggs Drive,
Hampton, Virginia, 23666 during the above conversations with JONES.

25.    On August 29, 2019, at approximately 9:30 a.m., members of the investigative team
conducted physical surveillance of JONES and determined he was at his residence on Watchlight
Road,North Chesterfield, Virginia, 23234.

26.    On August 29, 2019, at approximately 11:45 am., CS-1 indicated that HAYSPELL
contacted WILLIAMS and asked if they were going to meet today or the following day.
WILLAIMS advised to meet in the am,which the investigative team believes is August 30,2019.

27. On August 30, 2019, members of the investigative in Maryland were conducting
surveillance of WILLIAMS' residence. WILLIAMS departed his residence and drove to a Home
Depot in Prince George, County, MD. WILLIAMS parked his car and a Home Depot employee;
later identified as DWAYNE CLARICE; walked to WILLIAMS' vehicle canying an orange cooler
bag and got in the passenger seat with WILLIAMS. A short time later both WILLIAMS and
CLARKE exited the vehicle and stood around talking. WILLIAMS got back into his vehicle and
left the area and CLARKE walked into the Home Depot with the orange cooler bag.

28.     WILLIAMS was followed back to his residence in Millersville, Maryland. CS-1 advised the
investigative team that WILLIAMS contacted HAYSPELL and advised he was ready to meet with
JONES and distribute cocaine. CS-1 advised HAYSPELL contacted JONES and JONES advised
he was getting ready to travel to Northern Virginia soon to meet with WILLIAMS.

29.     At approximately 9:41 a.m., a Maryland state search warrant was executed at WILLIAMS'
residence when he returned. During the search approximately 7 kilograms of suspected cocaine, a
large amount of U.S. currency and a firearm were located at the residence.

30.    At approximately 9:46 a.m., JONES was encountered during a traffic stop in Richmond,VA
and found to be in possession of a cardboard box containing approximately $160,000 in U.S.
currency which was believed to be used to purchase cocaine from WILLIAMS.

31.     At approximately 9:50 a.m., a Federal search warrant was executed at JONES' residence
located at 6501 Watchlight Road, Noith Chesterfield, VA. During the search warrant a floor safe
was located and found to contain approximately $21,000 in U.S. currency.

32.    Members of the investigative team returned to the Home Depot and approached CLARK.
The orange cooler bag CLARK was seen canying when he met with WILLIAMS was located in his
employee locker and found to contain approximately 1 kilogram ofsuspected cocaine.

33.     On August 30, 2019, CS-1 advised that MUNDELL was coordinating the shipment of a
     Case 4:19-mj-00139 Document 2 Filed 09/03/19 Page 6 of 6 PageID# 7




 marijuana package to Norfolk, VA.

 34. On August 31, 2019, members of the investigative team determined that MUNDELL
 travelled to Hampton, VA from GA. MUNDELL was observed traveling to a residence in Norfolk,
 VA where CS-1 advised that a package containing marijuana was being delivered to that day.
 MUNDELL was observed aiiiving the residence and departing the residence. A traffic stop was
 conducted and a U.S. Mail package was observed in the back seat containing approximately 2
 pounds of marijuana. The package was sent to the address that CS-1 had previously indicated to the
 investigative team.

 35. On August 31, 2019, prior to MUNDELL being encountered by the investigative team
 while in possession of marijuana, CS-1 advised that MUNDELL planned to meet with SELWYN
 CLARKE in Virginia Beach, VA and breakdown narcotics into smaller amounts for distribution at
 SELWYN CLARKE'S residence.

 36. On August 31, 2019, at ^proxiraately 7;10 p.m., members of the investigative team
 executed a Virginia state search warrant at CLARKE'S residence located on Waterfront Drive,
 Virginia Beach, VA 23451. During the search warrant approximately 675 grams of suspected
 cocaine and 18 pounds of marijuana was located and seized.

 Based on the above, I believe that there is probable cause to believe that violations ofTitle 21,
 U.S.C., Sections 841 & 846 have been committed by DWIGHT WILLIAMS,QUINTON
 JONES,DWAYNE CLARKE,STEVE MUNDELL and^LWYN CLARKE.


                                       Eric^. Jones
                                       Sp^ial Agent
                                       Homeland Security Investigations


 Read and Approved:


 Eric M.Hurt           7^
 Assistant United States Attorney




 Sworn and subscribed to before me
 On this 3'*' day of September 2019.


'united States^gistrate Judge
 Norfolk, Virginia
